Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Response
The examiner thanks the Applicant for the amendment on filed on 09/03/2021. The amendments have overcome the objection, and 112 rejection. However, the phrase “forming second hybrid bonding interface”, as recited in claim 13, requires an article before the word “second”.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney James M. Howard, Reg. No. 56,377 on 11/29/2021 to amend claim 13 as follows:
13. (Currently Amended) The method of claim 12, wherein: 
forming the first hybrid bonding interface comprises a first chemical mechanical planarization 
	process that recesses a surface of the first metallization feature below a surface of the 
	first dielectric material; 
forming a second hybrid bonding interface comprises a second chemical mechanical planarization 
	process that recesses a surface of the second metallization feature below a surface of 

selectively augmenting at least one of the first or second metallization features comprises 
	depositing a metal selectively onto at least one of the recessed surfaces of the first or 
	second metallization features.

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JASMINE J CLARK/Primary Examiner, Art Unit 2816